Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (US 2009/0252612).
Regarding claims 1 and 12
Ahmad teaches: An airfoil comprising: a multi-part body (airfoil shaped body formed in Fig. 4) having an interior region (interior cavities of airfoil, e.g. 6 and leading edge cavity) and formed from multiple pieces joined with each other at an interface/mating surface (annotated Fig. below), the pieces having multiple cavities (6 and leading edge cavity), and at least one of the pieces defining airfoil cooling channels (see multiple cavities 6) disposed within the interior region of the body (Fig. 5, in view of Fig. 1); and one or more thermally conductive pins (10) within the interior region of the body and extending across the interface/mating surface (Fig. 5), wherein each of the thermally conductive pins has a first segment/piece disposed within a corresponding cavity of a first piece of the multiple pieces and a second segment/piece disposed within/projecting beyond into a corresponding cavity of a second piece of the multiple pieces (annotated Figure below). 


    PNG
    media_image1.png
    628
    795
    media_image1.png
    Greyscale

Regarding claim 2: wherein the first piece is a base piece (3) and the second piece is a cap piece (4, which caps the blade in the axial direction and caps the nearest cooling channel 6).
Regarding claim 4: wherein the one or more thermally conductive pins within the cavities of the first and second pieces do not extend into the cooling channels (Fig. 5).
Regarding claim 5: wherein the one or more thermally conductive pins are entirely disposed within the interior region of the body (Fig. 5).

Regarding claim 11: wherein the body extends along a length axis from a mounting end of the body to a distal end of the body opposite the mounting end, wherein each of the one or more thermally conductive pins is oriented parallel to the length axis of the body (Figs. 1 and 5).
Regarding claim 13: wherein the mating surface of the first piece and the mating surface of the second piece face each other and define an interface upon coupling the second piece to the first piece, the one or more thermally conductive pins extending across the interface (Fig. 5, interface created when Mating surfaces are brought into contact).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Blazek (US 4,195,396)

Ahmad teaches all of the limitations as discussed above. Ahmad is silent as to how the first and second airfoil section are bonded to each other. 
Brazing is a metal-joining process in which two or more metal items are joined together by melting and flowing a filler metal into the joint, with the filler metal having a lower melting point than the adjoining metal.”).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ahmad such that the airfoil portions (3 and 4) are firmly affixed at the interface by brazing to form the complete profile as this is a well known and predictable means to bond airfoil segments, as exemplified by Blazek, and one would undertake this modification for the purpose of forming a complete working airfoil.
Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Weigand (US 6,305,904).
Regarding claim 8: Ahmad teaches all of the limitations as discussed. Ahmad further teaches that the designer should consider material properties for thermal and mechanical demands when designing the sections and pins (throughout disclosure, but paras. 8, 12 and 29). 
Ahmad fails to specifically teach wherein the material composition of the one or more thermally conductive pins has a greater thermal conductivity than the material composition of the body.
Weigand teaches using pin materials of high thermal conductivity in gas turbine engine blades (abstract).
As such it would have been an obvious and routine optimization by one of ordinary skill in the art before the effective filing date to modify Ahmad to arrive at the claimed invention as the parameters 
Regarding claim 9: Ahmad teaches all of the limitations as discussed. Ahmad further teaches that the designer should consider material properties for thermal and mechanical demands when designing the sections and pins (throughout disclosure, but paras. 8, 12 and 29). 
Ahmad is silent as to specific materials for the pin.
Weigand teaches pins in a gas turbine engine blade made of a Tungsten (see Col. 4, ll. 1-18, see specifically “Tungsten”).
It would have been obvious to one of ordinary skill in the art to choose Tungsten to construct the pin of Ahmad as Tungsten is known to be a suitable high temperature material for forming pins in a gas turbine engine environment and would have yielded only the predictable result of making the pin of Ahmad from a material known to be suitable for such construction. It is further noted that when the only difference between the prior art and the claimed invention is the selection of a material known in the art to be suitable for the claimed purpose a finding of prima facie oviousness is appropriate (see MPEP §2144.07).
Regarding claim 10: Ahmad teaches all of the limitations as discussed. Ahmad further teaches that the designer should consider material properties for thermal and mechanical demands when designing the sections and pins (throughout disclosure, but paras. 8, 12 and 29). 
Ahmad fails to specifically teach wherein the material composition of the one or more thermally conductive pins includes molybdenum surrounded by an alumina coating.

Weigand also teaches several possible materials including some of those indicated by Applicant as being suitable for the claimed function (see Col. 4, ll. 1-18, see specifically “Tungsten”).
As such it would have been an obvious and routine optimization by one of ordinary skill in the art before the effective filing date to modify Ahmad to arrive at a thermally conductive pin as the parameters of pin material optimization are known from both Ahmad and Weigand to be routine, it is known that optimizing pins to have high thermal conductivity is predictable from Weigand, and from physics it is known that thermal conductivity is a result effective variable which controls the ability of the material to transport heat. Further, one of ordinary skill in the art would be motivated to perform such a motivation to for example select materials to avoid thermal failure of the blade.
As to the further requirement that the pin be specifically molybdenum surrounded by an alumina coating Applicant has provided no evidence of criticality or unexpected/synergistic results from the selection of this specific material from the list of acceptable materials. To the contrary Applicant’s Disclosure appears to argue that all of the exemplary materials are interchangeable (see ¶ [0026]). It therefore would have been nothing more than an obvious design choice by one of ordinary skill in the art before the effective filing date to arrive at the specifically claimed material, as materials having similar properties were already known in the art, i.e. Tungsten, and Applicant provides for no additional benefit or criticality from the specifically claimed molybdenum coated with Alumina beyond that of the known materials.
Regarding claims 18-20:
Ahmad teaches: An airfoil  comprising: a multi-part body (airfoil shaped body formed in Fig. 4) having an interior region (interior cavities of airfoil, e.g. 6 and leading edge cavity) and formed from multiple pieces joined with each other at an interface/mating surface (annotated Fig. below), the pieces 


    PNG
    media_image2.png
    362
    668
    media_image2.png
    Greyscale


Weigand teaches using pin materials of high thermal conductivity in gas turbine engine blades (abstract).
As such it would have been an obvious and routine optimization by one of ordinary skill in the art before the effective filing date to modify Ahmad to arrive at the claimed invention as the parameters of pin material optimization are known from both Ahmad and Weigand to be routine, it is known that optimizing pins to have high thermal conductivity is predictable from Weigand, and from physics it is known that thermal conductivity is a result effective variable which controls the ability of the material to transport heat. Further, one of ordinary skill in the art would be motivated to perform such a motivation to for example select materials to avoid thermal failure of the blade.
Allowable Subject Matter
Claims 3, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art is silent as to arranging cooling channels and thermally conductive pins in the manner claimed. Such an arrangement is purported by Applicant to derive specific advantages. As such there is no reason to arrive at the claimed invention without the benefit of impermissible hindsight.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/               Primary Examiner, Art Unit 3745